Citation Nr: 1016928	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  09-28 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1951 to October 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2009 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

The claim of service connection for tinnitus has been raised 
by the record, but has not been adjudicated by the RO.   
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

On VA audiometric testing in December 2008, there was level 
IV hearing acuity in the right ear and level V hearing acuity 
in the left ear.   


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2009).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, 
dated in October 2008.  The notice included the type of 
evidence needed to substantiate the underlying claims of 
service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable. 

Where, as here, service connection has been granted and the 
initial disability rating has been assigned, the claim of 
service connection has been more than substantiated, the 
claim has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that 
the notice was intended to serve has been fulfilled.  Once 
the claim of service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision 
rating the disability does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial rating higher than 10 
percent for bilateral hearing loss.  Dingess, 19 Vet. App. 
473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, records from private medical caregivers, 
and afforded the Veteran a VA examination in December 2008 
and a hearing before the undersigned in March 2010.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.  Separate Diagnostic 
Codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

The rating for hearing loss is determined under the criteria 
in 38 C.F.R. §§ 4.85 and 4.86.

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing.  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear. 38 
C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86 the rating may be based solely 
on puretone threshold testing.  An exceptional pattern of 
hearing impairment occurs when the puretone thresholds in 
each of the four frequencies 1000, 2000, 3000, and 4000 Hertz 
are 55 decibels or greater or when the puretone threshold at 
1000 Hertz is 30 decibels or less, and the threshold at 2000 
Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

Analysis

The record contains a VA audiological evaluation, dated in 
December 2008.  The puretone thresholds in decibels at the 
tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the 
RIGHT ear were 30, 60, 75, and 80, respectively; and in the 
LEFT ear 40, 60, 75, and 85, respectively.  The puretone 
threshold average in the right ear was 61 and the average in 
the left ear was 65.  Speech discrimination in the right ear 
was 80 percent and 72 percent in the left ear.

Applying the results in TABLE VI, the findings yield a 
numeric designation of IV for the right ear as the average 61 
puretone decibel loss is in the range between 58 and 65 
average puretone decibel loss, and the speech discrimination 
score of 80 is in the range between 74 and 81 percent.  For 
the left ear, the average 65 puretone decibel loss is at the 
end of the range of between 58 and 65 average puretone 
decibel and the speech discrimination score of 72 is in the 
range of between 68 and 74 percent, which yields a numeric 
designation of V.

Entering the resulting numeric designations of IV for the 
right ear and V for the left ear to TABLE VII yields 10 
percent disability rating under Diagnostic Code 6100.

At no time during the appeal has audiological testing shown 
that the pure tone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz to be 55 
decibels or more, nor the puretone threshold at 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 
thus an exceptional pattern of hearing impairment is not 
shown under 38 C.F.R. § 4.86.

VA has received records of a private audiological testing 
occurring in October 2008 which the evaluator indicated the 
Veteran had a moderate sloping to profound sensorineural 
hearing loss in the right ear and a mild sloping to profound 
sensorineural hearing loss in the left ear.  The report does 
not contain an interpretation of the puretone thresholds, 
although it does seem to indicate speech recognition scores 
of 60 percent in the right ear and 64 percent in the left 
ear.  The Board therefore finds the report is inadequate for 
rating purposes.  38 C.F.R. § 3.326 (b) and (c) and 38 C.F.R. 
§ 4.85.

Based on the VA test results there is no factual basis for 
staged ratings at any time during the appeal.

For these reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.



The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe a  disability level and 
symptomatology, then the  disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

The Veteran asserts that the Board should refer this matter 
for an extraschedular rating.  He points to his difficulty in 
determining the source of sounds and difficulty in 
understanding conversations even though he reads lips.  

Comparing the Veteran's current disability level and 
symptomatology, including the difficulties highlighted by the 
Veteran, to the Rating Schedule, the degree of disability is 
contemplated by the Rating Schedule and the assigned schedule 
rating is, therefore, adequate and no referral to an 
extraschedular rating is required under 38 C.F.R. § 
3.321(b)(1).


ORDER

An initial rating higher than 10 percent for bilateral 
hearing loss is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


